Citation Nr: 0027302	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-50 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left meniscectomy and other surgeries, with traumatic 
arthritis, previously evaluated as 20 percent disabling, from 
March 7, 1992 to April 5, 1990 under Diagnostic Codes 5259-
5010, and currently evaluated as 10 percent disabling under 
Diagnostic Code 5257 and 10 percent disabling under 
Diagnostic Code 5010 thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to March 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Initially, the Board notes that the veteran's appeal was 
first before the Board in March 1999.  At that time, it was 
remanded for additional development.  Specifically, the RO 
was directed to obtain any additional treatment records 
identified by the veteran and to afford the veteran a VA 
orthopedic examination.  Review of the record indicates that 
the RO complied with the Board's directives, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO obtained additional VA and private treatment records.  
The RO also afforded the veteran various VA orthopedic 
examinations, which were conducted in June 1999 and in and 
July 2000.

The Board also notes that subsequent to the March 1999 
remand, the RO, in an August 2000 rating decision, separately 
evaluated the veteran's left knee disability, assigning a 10 
percent evaluation for the veteran's degenerative arthritis 
of the left knee under Diagnostic Code 5010 and a 10 percent 
evaluation for residuals of a left meniscectomy and other 
surgeries under Diagnostic Code 5257.  The effective date 
assigned for these separate evaluations was April 5, 2000.  
In this respect, the Board stresses that the issue before it 
for consideration is the severity of disability caused by the 
veteran's left knee disability as a whole.  As such, the 
Board finds it proper to consolidate the veteran's 
degenerative arthritis of the left knee with his other 
residuals of a left meniscectomy and other surgeries in its 
consideration of the appropriate disability rating.  
Accordingly, the issue is framed as a singular one on the 
title page of this decision.  Additionally, the Board notes 
that the date of claim for increase, in effect in this 
instance, is March 7, 1992.  As such, the Board finds that 
its consideration of the severity of the veteran's left knee 
disability must begin at that time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's left knee disability is manifested by 
instability, buckling, giving way, and swelling; the veteran 
wears a knee brace on a daily basis.  Objectively, there is 
evidence of limited motion of the left knee.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for the 
veteran's left knee disability have been met, with a 30 
percent disability rating for residuals of a left 
meniscectomy and other surgeries under Diagnostic Code 5257 
and a 10 percent disability rating under Diagnostic Code 
5010, effective from March 7, 1992.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 
4.7a, Diagnostic Codes 5003, 5010, 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

The veteran's left knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Specifically, Diagnostic Code 
5257 (Knee, other impairment of), provides for a 10 percent 
evaluation where there is evidence of slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
where there is evidence of moderate recurrent subluxation or 
lateral instability, and a maximum evaluation of 30 percent 
where there is evidence of severe recurrent subluxation or 
lateral instability.  The veteran is currently rated at 10 
percent under this diagnostic code.

Given evidence of degenerative arthritis in the veteran's 
left knee, VAOPGCPREC 23-97 (July 1, 1997) authorizes 
multiple ratings where the veteran has both arthritis and 
instability of the knee, and there is evidence of additional 
disability.  As such, Diagnostic Code 5010 (Arthritis, due to 
trauma) provides for rating as degenerative arthritis.  In 
turn, Diagnostic Code 5003 (Arthritis, degenerative) provides 
for rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  However, a separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97.  When a 
knee disability is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Codes 5260 or 5261, in order to obtain a separate 
rating for arthritis.  Id.  If the veteran does not at least 
meet the criteria for a noncompensable evaluation under 
either of these diagnostic codes, there is no additional 
disability for which a rating may be assigned.  Id.

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
for a noncompensable evaluation where flexion is limited to 
60 degrees, a 10 percent evaluation where flexion is limited 
to 45 degrees, a 20 percent evaluation where flexion is 
limited to 30 degrees, and a maximum 30 percent evaluation 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 (Leg, limitation of extension of) 
provides for a noncompensable evaluation where extension is 
limited to five degrees, a 10 percent evaluation where 
extension is limited to 10 degrees, a 20 percent evaluation 
where extension is limited to 15 degrees, a 30 percent 
evaluation where extension is limited to 20 degrees, a 40 
percent evaluation (the next higher evaluation available) 
where extension is limited to 30 degrees, and a maximum 50 
percent evaluation where extension is limited to 45 degrees.

II.  Factual Background

The veteran's VA treatment records (dated from March 1992 to 
July 1999) note that the veteran had undergone several 
surgeries on his left knee and indicate that he had been 
given a metal-hinged knee brace.  These records also note 
that the veteran had severe arthritis is the left knee.  The 
veteran complained of chronic left knee pain, especially with 
ambulation, and at times, physical examination showed 
effusion and swelling of the left knee.  Medications included 
Daypro and Motrin.

The veteran's private medical records (dated from March 1992 
to June 2000) indicate that the veteran's lateral meniscus 
was absent, with the exception of a remnant of the 
fibrocartilage posteriorly and anteriorly.  These records 
also reflect the veteran's reports of pain that bothered him 
quite a bit.  It was noted in March 1992 that the veteran had 
quite a bit of instability of the knee, which was reiterated 
in June 2000, when the veteran's physician, G. B. N., M. D., 
stated that the veteran had consistently shown problems with 
instability of his left knee.  Dr. G. B. N. pointed out that 
on full knee examination, the veteran had lateral movement of 
the knee, with medial deviation of the knee with lateral 
pressure applied.  This indicated that the veteran had 
instability, in addition to degenerative changes in the knee.  
With respect to the veteran's employment at the United States 
Postal Service as an LIPPS machine operator, DR. G. B. N. 
explained that the veteran had to stand up loading this 
machine and that lifting caused exceptional pain in his 
knees.

An October 1996 VA examination reflects the veteran's 
complaints of occasional snapping of the left knee and 
significant discomfort over the medial aspect of his knee.  
The veteran stated that he had had some relief with 
nonsteroidal medications.  Objectively, it was noted that the 
veteran walked with an antalgic gait.  The veteran's left 
knee was tender to palpation over the medial and lateral 
joint line, lateral more so than medial.  He also had some 
discomfort upon patellar compression.  Range of motion of the 
veteran's left knee was from zero to 120 degrees, and it was 
stable to anterior/posterior and varus/valgus stresses.  It 
was noted, though, that the veteran did have discomfort with 
varus stress of the left knee.  There was no evidence of 
effusion upon examination.  An x-ray study of the veteran's 
left knee showed a small amount of spurring along the 
intercondylar eminence and superior aspect of the patella, 
which indicated mild osteoarthritic change.  The pertinent 
diagnosis was persistent pain, status post left knee injury 
and three surgical procedures.

At his RO hearing (conducted in October 1996), the veteran 
testified that he had swelling of the left knee on a regular 
basis.  (Transcript (T.) at 1).  The veteran also testified 
that his left knee was painful to the touch.  (T. at 2).  The 
veteran clarified that he could not squat or bend, as he felt 
more stress and pain when he went down on his knee.  Id.  The 
veteran responded in the affirmative when asked if he noticed 
any instability of the left knee.  Id.  He wore his knee 
brace all the time.  Id.  The veteran indicated that he never 
got a chance to sit at work.  (T. at 3).  Climbing stairs 
caused the veteran problems.  Id.  Walking on an incline 
caused the veteran pain.  (T. at 4).  The veteran stated that 
he had used about 146 hours of sick leave so far in the 
calendar year, which amounted to about 18 days.  (T. at 5).  
When asked how long he had been using the knee brace, the 
veteran indicated that it had been three to four years.  Id.  
He also indicated that he received physical therapy at the VA 
for his left knee.  (T. at 6).  

A December 1996 VA examination reflects the veteran's 
complaints of left knee pain, which had progressed over the 
years.  Objectively, it was noted that the veteran's patella 
was freely mobile, with a relaxed quad and nontender to 
patellofemoral compression.  The medial joint line was 
minimally tender to palpation, with the lateral joint line 
quite tender to palpation.  Varus stress was tender, and 
there was a possible 1+ laxity with varus stress of the left 
knee.  It was noted that varus stress created tenderness 
along the lateral joint line.  It was also noted that any 
attempt at McMurray's test caused pain on the lateral aspect 
of the knee.  Range of motion of the left knee was from five 
degrees of flexion contracture to about 100 degrees of 
flexion.  There was minimal effusion present on the knee 
during examination.  Anterior drawer was negative.  The 
impression, in pertinent part, noted that the veteran had 
degenerative joint disease in the left knee, with likely 
severe lateral and moderate medial compartment involvement.  
It was noted that the veteran had prolonged brace wear on the 
left knee.

A March 1998 VA examination found no acute effusion, 
erythema, or warmth of the left knee.  Range of motion of the 
left knee was from zero to 130 degrees.  Upon examination, 
there was no evidence whatsoever of collateral ligament 
instability.  Nor was there any laxity to varus or valgus 
stress.  The examiner stated that there was no evidence on 
examination to support a finding of cruciate ligament 
instability.  Therefore, the veteran's anterior and posterior 
cruciate ligaments were intact.  It was noted that the 
veteran had significant lateral joint line tenderness.  No x-
rays were ordered.

At his hearing before a Member of the Board (conducted in 
December 1998), the veteran testified that his left knee hurt 
all the time.  (T. at 11).  The veteran also testified that 
he wore a brace on his left knee when he was at work.  Id.  
He also wore the brace when he went downtown or into a 
building that had steps.  Id.  The veteran reiterated that he 
had constant pain in his left knee.  (T. at 12).  When asked 
if he had trouble with the left knee giving out, the veteran 
answered in the affirmative.  (T. at 15).

A June 1999 VA examination reflects the veteran's reports of 
giving way, popping, and swelling of the left knee, 
particularly after work.  The veteran also stated that he 
wore bilateral knee braces with metal stays.  He reported 
that his giving way was worse down stairs, as well as while 
bending to pick up and lift objects.  When squatting, the 
veteran stated that he had to particularly protect his left 
knee.  Objectively, there was mild effusion of the left knee, 
with negative patellofemoral crepitus.  Range of motion of 
the left knee was from five degrees to 95 degrees, with 
positive medial and lateral joint line tenderness that was 
worse on the lateral aspect.  The veteran's left knee was 
stable to varus and valgus stress.  There was positive 
wasting of the vastus medialis musculature.  The examiner 
commented that the veteran had symptoms of instability of the 
knee, with giving way when he went down stairs.  The veteran 
indicated that he avoided these activities at work, which 
then limited his work ability.  The examiner noted that the 
veteran had a somewhat antalgic gait, with guarding of his 
left leg.  The examiner also noted that the veteran had 
moderately severe arthritis of the left knee.  The examiner 
thought that the veteran's injuries significantly limited his 
activities, approximately one-third to 50 percent of normal 
on the left side.

A July 2000 VA examination found the veteran's range of 
motion to be from five to 110 degrees, with negative 
Lachman's, anterior drawer, and pivot shift.  It was noted, 
however, that the veteran guarded with spastic quadriceps and 
that the examination was limited from that standpoint.  There 
was no varus or valgus instability, but there was a mild 
click with maneuver from flexion to extension of the medial 
joint line, which was possibly consistent with a subluxating 
medial meniscus.  The examiner commented that there was no 
evidence of ligamentous instability and that the cruciate 
ligament appeared to be intact.  There was mild evidence of 
meniscal pathology.  An x-ray study of the veteran's left 
knee showed mild osteophyte formation in all three joint 
compartments and small suprapatellar fusion.  There was no 
evidence of disc space narrowing or patellar tilt.

A supplemental July 2000 VA examination reflects the 
veteran's reports of left knee instability, with lateral left 
knee pain after being on his feet all.  The veteran indicated 
that he wore bilateral knee braces while at work.  
Objectively, it was noted that the veteran's left knee lacked 
15 degrees of extension.  He could flex to 100 degrees.  
There was some lateral joint line tenderness on the left, but 
there was no instability on varus or valgus stressing.  
Lachman testing was negative, but on drawer test, there was 
some slight instability anteriorly.  There was no posterior 
instability.  There was also no effusion detected on physical 
examination.  The examiner referenced the earlier July 2000 
x-ray study of the veteran's left knee.  The diagnosis was, 
in pertinent part, status post lateral collateral ligament 
repair of the left knee; there was minimal instability and 
some restricted range of motion.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 30 
percent disability rating under Diagnostic Code 5257 and no 
more than a 10 percent disability rating under Diagnostic 
Code 5010 are warranted in this instance, with an overall 
left knee disability rating of 40 percent, effective from 
March 7, 1992.

With respect to Diagnostic Code 5257, the Board notes that 
the veteran's private physician indicated in March 1992 that 
the veteran had quite a bit of instability, which he 
reiterated in June 2000.  The Board also notes that the 
record shows that the veteran has been provided with a metal-
hinged knee brace, which the veteran wore every day, 
particularly at work.  Further, the record shows that the 
veteran has consistently worn this brace for a number of 
years and that he now wears bilateral knee braces.  
Additionally, the record also reflects the veteran's reports 
of having trouble going down stairs or walking on inclined 
planes, which were corroborated by various VA examinations 
that noted that the veteran had an antalgic gait and that he 
guarded his left knee.

As discussed above, Diagnostic Code 5257 provides for a 
10 percent evaluation where there is evidence of slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation where there is evidence of moderate recurrent 
subluxation or lateral instability, and a maximum evaluation 
of 30 percent where there is evidence of severe recurrent 
subluxation or lateral instability.  In this respect, in 
light of the above, the Board finds that the veteran's 
disability picture more nearly approximates a 30 percent 
disability rating (severe recurrent instability) under 
Diagnostic Code 5257.  As such, the Board has assigned the 
maximum disability rating provided for under this diagnostic 
code.  The Board stresses that Diagnostic Code 5257 is not 
predicated on loss of range of motion and, thus, 38 C.F.R. 
§§ 4.40 and 4.45 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

As to evaluation of the veteran's degenerative joint disease 
of the left knee, the Board notes that upon VA examination in 
March 1996, the veteran's range of motion of the left knee 
was from zero to 120 degrees.  Upon VA examination in 
December 1996, it was from five to 100 degrees.  Upon VA 
examination in March 1998, it was from zero to 130 degrees.  
Upon VA examination in June 1999, it was from five to 95 
degrees.  Upon the first July 2000 VA examination, it was 
from zero to 110 degrees, and upon the latter examination, it 
was from 15 to 100 degrees.

As discussed above, Diagnostic Code 5010 provides for rating 
as degenerative arthritis.  In turn, Diagnostic Code 5003 
provides for rating on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
(or joints) involved.  Diagnostic Code 5260 provides for a 
noncompensable evaluation where flexion is limited to 60 
degrees, a 10 percent evaluation where flexion is limited to 
45 degrees, a 20 percent evaluation where flexion is limited 
to 30 degrees, and a maximum 30 percent evaluation where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation where extension is 
limited to five degrees, a 10 percent evaluation where 
extension is limited to 10 degrees, a 20 percent evaluation 
where extension is limited to 15 degrees, a 30 percent 
evaluation where extension is limited to 20 degrees, a 40 
percent evaluation where extension is limited to 30 degrees, 
and a maximum 50 percent evaluation where extension is 
limited to 45 degrees.  Currently, the veteran is evaluated 
as 10 percent disabled under this application of criteria.

Here, the Board finds that all but one of the veteran's VA 
range of motion test results demonstrate limitation of motion 
of the left knee that is noncompensable under both Diagnostic 
Codes 5260 and 5261.  Admittedly, the latter July 2000 VA 
examination range of motion testing indicated that the 
veteran had motion limited from 15 to 100 degrees, which 
would meet the criteria for a 20 percent evaluation under 
Diagnostic Code 5261.  However, in this instance, the Board 
finds that five VA examinations, including one conducted just 
nine days before the latter July 2000 examination, that 
demonstrate noncompensable limited range of motion of the 
left knee outweigh the one, albeit latest, VA examination 
that shows extension limited to 15 degrees and is supportive 
of a 20 percent disability.  See 38 U.S.C.A. § 5107(b) (West 
1991).  In effect, given five clinical findings of 
noncompensable disability and one clinical finding of 15 
degrees of extension, the Board finds that the veteran's 
disability picture more nearly approximates the schedular 
criteria required for a noncompensable evaluation than that 
required for a 20 percent evaluation, let alone the veteran's 
current 10 percent disability rating.  See 38 C.F.R. § 4.7.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  In this instance, the Board reiterates that the 
veteran is rated as 10 percent disabled under Diagnostic 
Codes 5003, 5010, and 5261, although all but one of the VA 
examinations discussed above demonstrated noncompensable 
limited range of motion of the left knee.  In effect, then, 
the veteran has been compensated for his functional 
impairment.  It should also be noted that this combined 40 
percent rating for the veteran's left knee is the highest 
possible under the appropriate regulations. 38 C.F.R. § 4.68.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the March 1994 statement of the case and in the December 1999 
and August 2000 supplemental statements of the case, as he 
was provided with the applicable schedular criteria and 
provided with the reasons and bases for the RO's 
determinations.



ORDER

An overall 40 percent disability rating is granted for the 
veteran's left knee disability, rated as 30 percent disabling 
under Diagnostic Code 5257 and 10 percent under Diagnostic 
Code 5010, effective from March 7, 1992, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

